Exhibit 10.36

 

UNBRANDED RACK SALES AGREEMENT

 

It is agreed this 21st day of December, 2009 between CITGO Petroleum
Corporation, a Delaware corporation, having a place of business at 1293 Eldridge
Parkway, Houston, Texas 77210, hereinafter called “CITGO,” and JEI DISTRIBUTING,
a Limited Liability Company, having a principal office and place of business at
718 S BUCHANAN STREET, SUITE C, LAFAYETTE, LA  70501 hereinafter called
“Unbranded Marketer”.

 

WHEREAS, CITGO is in the business of refining and marketing gasoline and diesel
fuel, and Unbranded Marketer desires to purchase Ultra Low Sulfur Diesel “ULSD”
(collectively referred to as the “Products”) from CITGO for resale on an
unbranded basis.  CITGO desires to sell such Product(s) to Unbranded Marketer on
an unbranded basis.

 

WHEREAS, nothing herein shall be construed to allow Unbranded Marketer the right
to hold out the Products purchased hereunder as CITGO’s product.  Nor shall
Unbranded Marketer have the right to utilize any of CITGO’s or its affiliate’s
trademarks, trade names or trade dress in connection with the Products sold
hereunder.

 

WHEREAS, this Unbranded Rack Sales Agreement (“Agreement”) cancels and
supersedes all prior and contemporaneous representations, inducements,
agreements, amendments and addendums, commitments and undertakings with respect
to the subject matter of this Agreement.

 

NOW, THEREFORE, CITGO and Unbranded Marketer agree as follows:

 

1.             TERM.           This Agreement shall be effective for a five
(5) year period beginning December 1, 2009 and shall continue on a year to year
basis until otherwise terminated.  Notwithstanding the foregoing, either party
may terminate this agreement, without cause, upon providing thirty (30) days
written notice.

 

2.             QUANTITIES.           Unbranded Marketer shall purchase and lift
or accept delivery of quantities of Products as set forth below during the
respective monthly periods and CITGO shall sell and deliver the specified
quantities of Products as defined in subparagraph  2.c. (“Contract Volume”). 
Unbranded Marketer hereby acknowledges and agrees that the purchase and ratable
lifting of the monthly quantities of Products specified herein by Unbranded
Marketer are reasonable, important and of material significance. Unbranded
Marketer understands and agrees that any failure by Unbranded Marketer to
purchase a minimum of ninety percent (90%) of the monthly quantity of Products
listed below during any month on a Ratable Basis shall be a violation of this
Agreement.  CITGO shall have no obligation at any time to provide more than the
Contract Volume listed in subparagraph 2.c.  For purposes of this Agreement, the
term “Ratable Basis” shall mean weekly unbranded volume that does not change
from week to week by more than 10%.

 

a.             CITGO may supply Unbranded Marketer more than the Contract
Volume; however, CITGO’s exercise of its right to do so does not obligate CITGO
to continue to sell Products in volumes which exceed such amount.

 

1

--------------------------------------------------------------------------------


 

b.             If there is any change affecting Unbranded Marketer’s business
operations which materially increases or decreases Unbranded Marketer’s
requirements for Contract Volume, Unbranded Marketer may request CITGO in
writing to amend this Agreement.  CITGO shall consider but shall not be
obligated to agree to any amendment proposed by Unbranded Marketer.

 

c.             Quantities shall be determined at time and place of loading. With
respect to all deliveries under this Agreement, Unbranded Marketer elects to
have quantities determined by liquid measure Net Gallons method. Gross Gallons
shall mean gallons which have not been adjusted for temperature correction.  
Net Gallons shall mean gallons temperature corrected to 60° Fahrenheit and one
(1) standard atmosphere in accordance with prevailing ASTM procedures. In any
jurisdiction where applicable law dictates the method of measurement, such
method shall be used.

 

CONTRACT VOLUME

 

PRODUCT(S):  See Addendum        Terminal(S): See Addendum

 

3.             DELIVERY OF UNBRANDED PRODUCTS.           Products will be made
available at terminals or other locations selected by CITGO or, upon mutual
agreement, may be delivered to destination by transportation selected by CITGO.
Unbranded Marketer shall strictly comply with all applicable rules and
regulations of terminals and facilities at which Unbranded Marketer receives
Products from CITGO. Unbranded Marketer shall ensure that all trucks, tankers
and lines are clean and ready to receive CITGO’s Products, so that said Products
are not mixed, blended or adulterated with any other substance or product. CITGO
or the terminal operator may refuse to make delivery into any vehicle which, in
the reasonable judgment of CITGO or the terminal operator, is unsafe or
inadequate. Unbranded Marketer agrees to provide such proof of insurance as
reasonably required by CITGO covering Unbranded Marketer’s liability for any
negligent or willful acts it commits in connection with the loading,
transporting and delivery of Products. Title and risk of loss on all Products
covered by this Agreement shall pass to Unbranded Marketer at the time and place
of delivery. Time and place of delivery shall be when and at the point that
Products pass connections between the terminal’s truck rack or pipeline flange
and Unbranded Marketer or its agent’s receiving connections, transport trucks,
tank cars, or vessels.  All demurrage is Unbranded Marketer’s responsibility.

 

a.             Unbranded Marketer shall provide or arrange delivery for all
Products.  Whether Unbranded Marketer uses its own transportation equipment to
transport Products, or engages a carrier to do so, Unbranded Marketer or
carrier, as the case may be, shall execute and deliver to CITGO a Customer
Access Agreement and/or Carrier Access Agreement before transportation equipment
will be allowed to enter the terminal.

 

b.             Loading of transportation equipment provided by Unbranded
Marketer or for Unbranded Marketer’s account is on a first-come, first-serve
basis.

 

2

--------------------------------------------------------------------------------


 

4.             PRICES.           Unbranded Marketer shall pay CITGO’s rack
posting in effect at time and place of delivery. Such prices will be established
by CITGO on an FOB, terminal basis, or other point of sale basis, including,
upon mutual agreement, on a delivered basis. Unbranded Marketer shall also pay
CITGO amounts equivalent to any tax, duty or impost now or hereafter imposed by
the United States and or any state and/or municipality, and/or any other
governmental authority on all Temperature Corrected gallons under this
Agreement.

 

5.             TERMS OF PAYMENT AND CREDIT.

a.             Unbranded Marketer agrees to pay CITGO in accordance with such
terms as CITGO’s Credit Department, in its sole discretion may from time to time
prescribe in writing.  The failure by Unbranded Marketer to pay any invoice
within the terms then prescribed by CITGO’s Credit Department may result in the
restriction of credit, the denial of access to the petroleum terminals from
which Unbranded Marketer is authorized to obtain its supply of petroleum
products.  Further, failure to make payment within payment terms authorizes the
imposition of finance charges in an amount equal to the lesser of (i) the
maximum amount allowed by applicable law or (ii) one and one-half percent (1.5%)
per month.  Unbranded Marketer agrees to provide CITGO’s Credit Department with
a current, audited or certified financial statement within ninety (90) days
after the end of each fiscal year and such other business related information as
may be requested by CITGO’s Credit Department from time to time.

 

b.             At the time of execution of this Agreement and thereafter upon
CITGO’s request, in order to maintain a credit line, Unbranded Marketer may be
required to furnish CITGO with letters of credit that may be requested by CITGO.

 

c.             If Unbranded Marketer fails to comply with the terms and
conditions of payment and credit established by CITGO, or if CITGO has
reasonable grounds for insecurity with respect to Unbranded Marketer’s
performance of any of Marketer’s obligations  under this Agreement, then, in
addition to all other rights and remedies afforded to CITGO under this Agreement
and applicable law, CITGO may take such action as CITGO deems reasonable.

 

6.             ALLOCATION.  If CITGO, because of a shortage of crude oil, raw
materials, products, or refining capacity, either of its own, or of its other
regular sources of supply, or in the industry generally, or because of
governmental regulations, or for any reason, deems that it may be unable to meet
all of its supply requirements, CITGO may restrict deliveries of Products
without liability and may allocate CITGO’s supply of Products among its
customers and classes of customers in any manner which CITGO in its sole
judgment deems appropriate. Unbranded Marketer agrees to be bound by any such
allocation. During the period of such allocation, the provisions of Paragraph 2
relating to volume requirements shall not be effective, and the quantity
deliverable under this Agreement shall then be such quantity as CITGO
determines.  Upon cessation of any such period of allocation neither CITGO nor
Unbranded Marketer shall be obligated to make up any quantities omitted pursuant
to the provisions herein.

 

3

--------------------------------------------------------------------------------


 

7.             TAXES AND LICENSES. Unbranded Marketer shall pay to CITGO, on
demand, all charges that CITGO is required by any governmental authority to
collect (“Charges”), unless Unbranded Marketer provides appropriate licenses,
certificates or similar documents satisfactory to CITGO that exempt CITGO from
collecting such Charges.  If any license, certificate or similar document of
Unbranded Marketer is revoked, suspended or non-renewed, Unbranded Marketer
thereafter is responsible for paying all Charges directly and Unbranded Marketer
shall immediately notify CITGO of such revocation, suspension or non-renewal.

 

8.             CITGO’S MARKETING RIGHTS.         CITGO may from time to time
add, change, modify or discontinue any designations and grades of Products.

 

9.             CLAIMS.        Any claim for defect or variance in quality of
product furnished hereunder shall be made in writing to CITGO within five
(5) days after discovery of the defect or variance. CITGO shall be furnished
samples adequate to test the products claimed to be defective and shall be
afforded the opportunity to take its own samples. Any and all claims not made
within the time and in the manner herein provided shall be deemed waived and
released by the Unbranded Marketer.

 

10.           WARRANTIES AND DISCLAIMERS.

 

a.             CITGO warrants that at the time the Products are delivered to
Unbranded Marketer, the Products: (1) will meet, in all material respects,
CITGO’s specifications for the Products, and (2) will meet, where applicable,
the octane rating or sulfur content specified by CITGO for the Products.  CITGO
may change its specification of the Products from time to time upon notification
to the Unbranded Marketer.  Unbranded Marketer may terminate this Agreement upon
thirty (30) days written notice to CITGO if Unbranded Marketer does not agree to
CITGO’s specification change.

 

b.             Unbranded Marketer shall not redesignate, regrade, mix, blend or
otherwise adulterate the Products sold hereunder except as may otherwise be
permitted by the Environmental Protection Agency regulation 40 CFR Part 80.

 

c.             CITGO MAKES NO OTHER WARRANTIES OF ANY KIND OR NATURE WHATSOEVER,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

11. LIMITATION OF LIABILITY.

 

a.             UNBRANDED MARKETER’S SOLE AND EXCLUSIVE REMEDY FOR ANY CLAIM
ARISING FROM OR IN CONNECTION WITH ANY ALLEGED FAILURE OF OR DEFECT IN ANY
PRODUCTS SOLD BY CITGO (WHETHER THAT CLAIM IS FOR BREACH OF CONTRACT OR WARRANTY
OR IS UNDER TORT, STRICT LIABILITY, STATUTE OR OTHERWISE) IS (1) AT CITGO’S
OPTION, REPLACEMENT OF THE FAILED, DEFECTIVE OR NON-CONFORMING PRODUCTS OR
REIMBURSEMENT OF THE PURCHASE PRICE THEREOF, AND (2) REIMBURSEMENT OF THE
REASONABLE COST

 

4

--------------------------------------------------------------------------------


 

OF REPAIR OR REPLACEMENT OF ANY PARTS THAT ARE DAMAGED DIRECTLY BY THE USE OF
THE FAILED, DEFECTIVE OR NON-CONFORMING PRODUCTS.

 

b.             IN NO EVENT WILL CITGO BE LIABLE OR RESPONSIBLE FOR ANY
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES (INCLUDING WITHOUT LIMITATION
ECONOMIC LOSS AND LOSS OF PROFITS) AND SPECIAL OR PUNITIVE DAMAGES, WHETHER
UNDER TORT, BREACH OF CONTRACT OR WARRANTY, STRICT LIABILITY, STATUTE OR
OTHERWISE.

 

12.           FORCE MAJEURE.    In the event that either party hereto is
hindered, delayed or prevented by ‘force majeure” in the performance of this
Agreement, the obligation of the party so affected shall be suspended and
proportionally abated during the continuance of the force majeure condition and
the party so affected shall not be liable in damages or otherwise for its
failure to perform. The term “force majeure” as used herein shall mean any cause
whatsoever beyond the control of either party hereto, including, but not limited
to (a) act of God, flood, fire, explosion, war, riot, strike and other labor
disturbance; (b) failure in, or inability to obtain on reasonable terms, raw
materials, finished products, transportation facilities, storage facilities
and/or manufacturing facilities; (c) diminution, nonexistence or redirection of
supplies as a result of compliance by CITGO, voluntary or otherwise, with any
request, order, requisition or necessity of the government or any governmental
officer, agent or representative purporting to act under authority, or with any
governmental or industry rationing, allocation or supply program; and
(d) CITGO’s inability to meet the demand for its products at CITGO’s normal and
usual source points for supplying Unbranded Marketer, regardless of whether
CITGO may have been forced to divert certain supplies from such source points in
order to alleviate shortages at other distribution points.

 

If by reason of any force majeure condition CITGO shall be unable to supply the
requirements of all of its customers of any product covered by this Agreement,
CITGO’s obligation while such condition exists shall, at its option, be reduced
and apportioned to the extent necessary in its sole judgment and discretion. 
Unbranded Marketer shall not hold CITGO responsible in any manner for any losses
or damages which Unbranded Marketer may claim as a result of any such
apportionment. CITGO shall not be required to make up any deficiency in any
product not delivered as a result of any such apportionment. In no event shall
any force majeure condition affect Unbranded Marketer’s obligation to pay for
product when due.

 

13.           COMPLIANCE WITH LAWS.           Unbranded Marketer is solely
responsible for compliance with, all federal, state and local laws, regulations
and ordinances applicable to their respective business activities including,
without limitation, laws, regulations and ordinances pertaining to health,
safety, and environmental matters.  Unbranded Marketer shall procure and
maintain in force all permits and licenses which are required for Unbranded
Marketer to operate its business and to perform and satisfy its duties,
obligations and liabilities under this Agreement.

 

5

--------------------------------------------------------------------------------


 

14.           INDEMNITY

 

[DISCLAIMER:  The Parties understand and agree that some portions of this
indemnity are not applicable because they arise solely from the sale of
CITGO-branded gasoline. All other indemnity obligations expressed in this
agreement are applicable.]

 

a.             Unbranded Marketer hereby releases and agrees to defend,
indemnify and hold CITGO, its agents, servants, employees, successors and
assigns, harmless from and against any and all claims, suits, losses,
obligations, liabilities, injuries, and damages, including attorneys’ fees and
costs of litigation, for death, personal injury, property damage or other claim
arising out of any failure by Unbranded Marketer to perform, fulfill or observe
any obligation or liability of Unbranded Marketer set forth in this Agreement or
any negligent act or omission by Unbranded Marketer or any cause or condition of
any kind directly or indirectly arising in connection with the use, occupancy,
maintenance, upkeep, repair, replacement or operation of any place of business,
service station or marketing premises (including but not limited to adjacent
sidewalks, drives, curbs. signs, poles and all other fixtures and equipment
located thereon) which place of business, service station or marketing premise
is or was either directly or indirectly owned, leased, operated, supplied,
franchised, or licensed by or through Unbranded Marketer.

 

b.             Unbranded Marketer hereby releases and agrees to defend and
indemnify and hold CITGO, its agents, servants, employees, successors and
assigns, harmless from and against any and all claims, suits, losses,
obligations, injuries, liabilities and damages, including attorneys’ fees and
costs of litigation, resulting from the shipment, delivery, use, storage,
handling, and sale of petroleum products, including, but not limited to, the
seepage or leakage of any petroleum products from storage tanks, pumps,
dispensers and piping and fire or explosion at any place of business, service
station or marketing premises, which place of business, service station or
marketing premises is or was either directly or indirectly owned, leased,
operated, supplied, franchised or licensed by or through Unbranded Marketer.

 

c.             Unbranded Marketer shall defend, indemnify and hold CITGO, its
agents, servants, employees, successors and assigns, harmless from and against
any fines, penalties, taxes, judgments, charges, or expenses, (including
attorneys’ fees and costs of litigation), for violations of any law, ordinance
or regulation caused by any act or omission, whether negligent or otherwise, of
Unbranded Marketer or its agents, servants, employees, contractors, dealers,
Unbranded Marketers or licensees.

 

d.             Notwithstanding the foregoing provisions, Unbranded Marketer will
not be responsible for violations of any law, ordinance or regulation by CITGO,
nor for

 

6

--------------------------------------------------------------------------------


 

any acts or omissions arising from the sole negligence of CITGO, its agents, or
employees.

 

15.           INSURANCE.

 

a.             The following insurance shall be obtained and maintained in
force, which CITGO specifies from time to time during the term of this
Agreement.  CITGO’s minimum insurance requirements shall include:

 

i.              Commercial General Liability Insurance, Occurrence Form, or the
equivalent, covering (1) premises operations, (2) completed operations and
product liability, and (3) contractual liability, all with a minimum combined
single limit of $5,000,000 each occurrence for Bodily Injury and Property Damage
including Personal Injury.

 

ii.             Business Auto Insurance covering all owned, hired or otherwise
operated non-owned vehicles with a minimum combined single limit of $1,000,000
each occurrence for Bodily Injury and Property Damage.  Notwithstanding the
above specified limits, should higher limits be required by the Motor Carrier
Act of 1980 or other act or law governing the transportation or handling of
products, UNBRANDED MARKETER shall provide such increased limits.

 

iii.            Worker’s Compensation Insurance with statutory limits covering
all of UNBRANDED MARKETER’s employees in any jurisdiction in which such
employees are located.

 

iv.            Employer’s Liability Insurance with a minimum of $1,000,000 each
occurrence.

 

v.             Property Insurance for any of CITGO’s property in UNBRANDED
MARKETER’s possession, with such Property Insurance covering full replacement
cost and naming CITGO as loss payee.

 

b.             CITGO shall provide with 90 days’ prior written notice of any
changes in CITGO’s insurance requirements.

 

c.             At the time of execution of this Agreement and during the term of
this Agreement, CITGO may request a certificate of insurance (“Certificate”) or
insurance policy (“Policy”) in form and substance acceptable to CITGO evidencing
compliance with CITGO’s insurance requirements.  CITGO’s failure to demand or
receive any Certificate or Policy is not a waiver by CITGO of this requirement.
In addition, CITGO shall be named as an additional insured in 15(a)(i) and
15(a)(v) above, and UNBRADED MARKETER shall require any insurer  issuing a
policy or otherwise providing coverage hereunder, whether held or obtained by 
UNBRANDED MARKETER or its subcontractor and whether or not required by this
Agreement, expressly waive any right to subrogation against CITGO or recovery
from any amount which CITGO may recover from  UNBRANDED

 

7

--------------------------------------------------------------------------------


 

MARKETER or its subcontractor, or any other party, covered or uninsured, or
which  UNBRANDED MARKETER or its subcontractor may recover from any other party,
covered or uninsured, except for CITGO’s sole negligence.

 

16.           ASSIGNMENT/TRANSFER.

 

a.             CITGO may assign this Agreement and any or all of its rights,
duties, obligations and liabilities under this Agreement, in whole or in part,
to any third party.

 

b.             This Agreement may not be assigned by UNBRANDED MARKETER except
with CITGO’s prior written consent. In the event more than thirty-five percent
(35%) of the ownership interest of UNBRANDED MARKETER’s business is sold,
transferred, or otherwise disposed of, UNBRANDED MARKETER must notify CITGO
thirty (30) days prior to the transfer of any such ownership interest in 
UNBRANDED MARKETER’s business.

 

17.           RELATIONSHIP OF THE PARTIES.           UNBRANDED MARKETER is an
independent contractor, and CITGO shall not have any authority, actual control,
supervision, or direction over any aspect of UNBRANDED MARKETER’s business or
operations including, without limitation, the price at which UNBRANDED MARKETER
resells Products.  This Agreement does not establish any relationship of
partnership, joint venture, employment or agency between CITGO and UNBRANDED
MARKETER, nor does this Agreement establish CITGO’s contractual right to control
UNBRANDED MARKETER.  UNBRANDED MARKETER may not act as an agent or employee of
CITGO, or make any commitments or incur any expense of obligation on behalf of
CITGO, unless expressly authorized in writing by CITGO.

 

18.           COMPLIANCE WITH OTHER AGREEMENTS.          UNBRANDED MARKETER
shall comply with all other agreements between UNBRANDED MARKETER and CITGO.

 

19.           NOTICES.             All notices and other communications under
this Agreement, unless otherwise provided, must be in writing and must be
delivered by certified or registered mail, postage prepaid, and properly
addressed to CITGO, Attention: CITGO Contracts Department, 1293 Eldridge
Parkway, Houston, TX 77077 and  UNBRANDED MARKETER at their respective addresses
shown above.  All notices and other communications are effective upon deposit in
the mail, postage prepaid.  Either party may change its address from time to
time by written notice to the other.

 

20.           GENERAL PROVISIONS.                This Agreement shall bind the
assigns and successors of the respective parties. The right of either party to
require strict performance by the other party hereunder shall not be affected by
any previous waiver, forbearance or course of dealing. No delay or omission of
CITGO in exercising or enforcing any right or power accruing upon any breach of
this Agreement by UNBRANDED MARKETER shall impair any such right or power, or
shall be construed to be a waiver of any breach of this Agreement, or any
acquiescence therein. All notices hereunder shall be deemed to have been
sufficiently given if and when presented or mailed by certified mail to the
parties at the addresses above or such other addresses as may be furnished to
the other in writing by certified mail. All understandings and agreements
relating to the subject matter hereof either verbal or written, except insofar
as incorporated in this Agreement, are hereby

 

8

--------------------------------------------------------------------------------


 

canceled and withdrawn. CITGO has made no promises, claims or representations to
UNBRANDED MARKETER which are not contained in this Agreement. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and may be altered only by writing signed by the parties hereto.
This Agreement shall not be binding upon CITGO until it has been duly accepted
by CITGO as evidenced by the signature of its authorized designee. Commencement
of dealing between the parties shall not be deemed a waiver of this requirement.
This Agreement shall be governed by the laws of the State of Oklahoma.  
UNBRANDED MARKETER consents to jurisdiction and venue in the state and federal
courts located within Houston, Harris County, Texas.

 

The parties have executed this Agreement as of the date set forth on the first
page of this Agreement.

 

 

CITGO PETROLEUM CORPORATION

 

JEI DISTRIBUTING

 

 

A LIMITED LIABILITY COMPANY

 

 

 

 

 

 

By:

/s/ Terrence P. Sullivan

 

By:

/s/ Stan Guidroz

 

 

 

 

 

Print Name:

Terrence P. Sullivan

 

Print Name:

Stan Guidroz

 

 

 

 

 

Title:

Mgr., Wholesale Region Sales - Commercial

 

Title:

President

 

9

--------------------------------------------------------------------------------

 